Citation Nr: 1531861	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.

In a decision issued in January 2012, the Board denied service connection for a cervical spine disability and remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and respiratory disability.  The Veteran appealed that decision to the Court.  In June 2013, the Court issued a memorandum decision and order that vacated the January 2012 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  In November 2013, the case was remanded for additional development.

The Board notes that the claim for service connection for a respiratory disorder, which was remanded in January 2012, appears to be undergoing development still at the Agency of Original Jurisdiction and has yet to be recertified to the Board.  As such, it is not addressed herein.  

Regarding the claim for service connection for PTSD, which was also remanded in January 2012, this was granted in a December 2014 rating decision.  As such, it is no longer before the Board.  The Board recognizes that a rating decision issued recently in July 2015 has since severed service connection for PTSD; however, if the Veteran disagrees with that decision, he must file a notice of disagreement (NOD) with the July 2015 rating decision in order to initiate appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim and to ensure compliance with the Board's prior remand.  See 38 C.F.R. § 3.159; Stegall, 11 Vet. App. at 271.

Specifically, in the November 2013 remand, it was requested that attempts be made to "obtain Air Force records from the appropriate source(s) related to the Veteran's alleged in-service automobile accident in 1965."  It was also requested that "all attempts to retrieve these records" be properly documented in the claims file.  

A review of the record shows that in December 2013, the RO requested that the National Personnel Records Center (NPRC) furnish a "line of duty" for "automobile accident in 1965."  Upon receipt of a negative reply, the RO contacted the Veteran by letter, dated March 2014, to advise that the NPRC had responded that "the document or information requested is not a matter of record."  However, there is no indication in the record that the RO attempted to contact any other potential repositories for the requested information, such as the U.S. Joint Services Records Research Center (JSRRC), nor did they attempt to locate any other types of records that might potentially document the Veteran's alleged in-service automobile accident.  Significantly, in various statements (such as a September 2006 letter, the November 2008 NOD, and the June 2009 VA Form 9, substantive appeal), the Veteran provided specific details surrounding his alleged in-service automobile accident, to include the names of other individuals who were involved.  Such information should be forwarded to the appropriate repositories when requesting information regarding this incident.  Further, the Board notes that although the Veteran has chiefly asserted that his automobile accident occurred in 1965, in his June 2009 substantive appeal, he indicated that the accident occurred in 1964.  As the Veteran's service personnel records show that in 1964, he was also stationed at Malstrom Air Force Base, where he alleges the accident occurred, the year 1964 should also be searched for records related to this incident.

Finally, in the November 2013 remand, it was also requested that the Veteran be provided a VA examination.  In addition to opining as to the etiology of the Veteran's claimed cervical spine disability, the examiner was asked to comment "on the May 1986 report showing a 'probable old minimal compression deformity of the anterior superior corner of the C4 vertebral bodies associated with a small spur.'"  This request was made specifically in response to the June 2013 memorandum decision, wherein the Court had requested that the Board address the May 1986 report but also cautioned the Board against making its own medical determinations as to whether the findings in that report were at least as likely as not related to the Veteran's service.  

A review of the May 2014 VA examination report shows that the only comment offered by the examiner on the May 1986 report was:

The CT in 2012 and xrays taken in 5/2014 did not show the compression deformity note in the records of the 5/1986 report.  Even the c spine xrays 11/2012 did not mention the compression deformity.  The only thing that is consistent between the 1986 report and now is the bone spur at C4.  We have 3 records not indicating old compression deformity at C4 vs 1 record stating compression deformity at C4.

In this regard, the Board finds that the examiner did not explain the significance of her findings.  As noted, the Board is precluded from relying on its own medical judgment to support its findings and may consider only independent medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a supplemental opinion is needed both for the examiner to explain the significance of her findings and to answer the Board's initial question of whether the findings reported in the May 1986 report are at least as likely as not residuals of an injury sustained in service, or otherwise related to the Veteran's service.

Accordingly, the case is REMANDED for the following actions:

1. 	Undertake exhaustive efforts to obtain any and all Air Force records related to the Veteran's alleged in-service automobile accident.  Records from both 1964 and 1965 must be requested and all appropriate sources must be contacted, to include the NPRC and JSRRC.  Document all attempts to retrieve these records in the claims file.

2. 	After the above evidence is obtained, to the extent available, forward the Veteran's claims file (to include this remand) to the May 2014 VA examiner/opinion provider for review and an addendum medical opinion that clarifies her earlier statement regarding the May 1986 report and responds to the question posed by the Board in its prior remand, i.e., whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a neck disability that is etiologically related to his military service.  

Specifically, the examiner should: (1) explain the significance of her prior finding that subsequent CT scans and X-rays of the cervical spine did not show the compression deformity noted in the May 1986 report; and (2) comment on whether the findings reported in the May 1986 report are at least as likely as not residuals of an injury sustained in service, or otherwise related to the Veteran's service.

If the May 2014 VA examiner is no longer available to review the records, or is unable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate examiner for review and a medical nexus opinion.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




